PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/337,268
Filing Date: 17 Dec 2008
Appellant(s): Cucchiara et al.



__________________
Henry Ward
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/5/2020.

9/5/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

In response to the appellant’s arguments against the grounds of rejection to claim 24 the examiner has presented the following arguments in support of the finding of obviousness.

The appellant argues that the examiner erred in rejecting claim 24 under 35 U.S.C. 103(a) as being obvious over Chiappini in view of Heinbigner and Terry as the proposed modification or combination of Chiappini would change the principle of operation of Chiappini.
The courts held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” (See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981))  The Chiappini reference teaches the majority of the claim limitations are conveyed in the rejection wherein the Heinbigner and Terry reference are utilized to substitute some elements into the Chiappini reference.  Both the Heinbigner and Terry reference show a base plate which have square shapes.  In In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, although the Heinbinger and Terry reference are used to more clearly meet the limitations of the shape of the base plate being square, the finding of In re Dailey conveys that such differentiation such as the shape of a base plates are obvious to one of ordinary skill in the art.  The examiner does not find any persuasive evidence on record to render the finding of In re Dailey inadequate to render the shape of the base plate obvious.  In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As such, the examiner does not consider the simple substitution of the square base plate found in either of the Heinbinger or Terry reference with the base plate of the Chiappini reference to constitute improper hindsight.  Such is a simple substitution of parts.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires